ACCEPTED
                                                                                         14-17-00184-CR
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     12/21/2017 10:07 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                                No. 14-17-00184-CR
                                         In the
                                                                         FILED IN
                                  Court of Appeals               14th COURT OF APPEALS
                                        for the                       HOUSTON, TEXAS
                            Fourteenth District of Texas         12/21/2017 10:07:33 AM
                                      at Houston                  CHRISTOPHER A. PRINE
                                                                          Clerk

                               

                                No. 14-CCR-176008
                            In the County Court at Law No. 4
                                 Fort Bend County, Texas

                               

                          THE STATE OF TEXAS
                                       Appellant
                                         V.
                     TAYLOR BARRETT ATKINSON
                                        Appellee

                               

    APPELLEE’S FIRST MOTION FOR EXTENSION OF TIME
    WITHIN WHICH TO FILE MOTION FOR REHERING AND
              EN BANC RECONSIDERATION
                               

TO THE HONORABLE COURT OF APPEALS:

      APPELLANT, pursuant to TEX. R. APP. P. 10.1, 10.5(b) and 38.6(d), moves

for an extension of time within which to file its motion for rehearing and for en banc

reconsideration. In support of its motion, appellee submits the following:

      1.     Appellee was charged with driving while intoxicated under cause number
             13-CCR-166390. The State dismissed this charge and refiled the case
             under cause number 14-CCR-176008. Appellee filed a motion to
             dismiss based upon double jeopardy. The trial court granted the motion
             on February 15, 2017.
      2.     This court issued a published opinion reversing the trial court’s ruling on
             December 7, 2017.

      3.     A motion for rehearing is due on December 22, 2017.

      4.     Appellee seeks an extension to file his motion for rehearing and en banc
             reconsideration until January 22, 2017.

      5.     The following facts are relied upon to show good cause for the
             requested extension:

             a. Counsel will be out of town for the holiday.
             b. Counsel has a motion for rehearing due in Rivers v. State, AP-77,051.

      6.     Appellee’s motion is not for purposes of delay, but so that justice may be
             done.

      WHEREFORE, appellee prays that this Court will grant the requested

extension.



                                          Respectfully submitted,

                                          /s/MANDY MILLER
                                          Attorney for appellee
                                          2910 Commercial Center Blvd., Ste. 103-201
                                          Katy, TX 77494
                                          SBN 24055561
                                          PHONE (832) 900-9884
                                          FAX (877) 904-6846
                                          mandy@mandymillerlegal.com




                                           2
                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been delivered via

electronic service to the following address:

              Fort Bend County District Attorney’s Office
              ATTN: Gail Kikawa McConnell
              Gail.McConnell@fortbendcountytx.gov

                                                   /s/MANDY MILLER
                                                   Attorney for appellee
                                                   2910 Commercial Center Blvd., Ste. 103-201
                                                   Katy, TX 77494
                                                   SBN 24055561
                                                   PHONE (832) 900-9884
                                                   FAX (877) 904-6846
                                                   mandy@mandymillerlegal.com




                                               3